Title: Thomas Jefferson to Chapman Johnson, 7 November 1813
From: Jefferson, Thomas
To: Johnson, Chapman


          Dear Sir Monticello Nov. 7. 13.
          I was unwell during the last session of our district court, or I should have seen you there and delivered to you the inclosed for your kind assistance in the case of Michie’s Certiorari on the proceedings of forcible entry; and
			 I was not without a hope that your business might have given you leisure
			 to
			 take a dinner or an evening with us which will always give
			 me pleasure.
          I had a conversation with mr Minor, secretary of the Rivanna company a few days ago, in which he told me the company was uni unanimously of consent that the bill which was before the legislature at the last session should pass verbatim as amended by the Senate.
			 one of the company [mr Divers] had before told me the same, and that the opposition of Colo Branham one of their members company, and of our members, was against their intention. it proceeded from timidity and sheer ignorance in him.
			 I mentioned to mr Minor that the use of the words ‘on vessels’ in the amendment of the Senate instead of ‘only on articles’ it might subject empty vessels to toll. he assured me it was not their intention understanding that empty vessels, should pay, but only the articles they carried, and they wished it to be so expressed. the change does not concern me, and I mention it only for the good of those who will be passing the locks.
          Accept the assurance of my great esteem & respect.Th: Jefferson
        